Dismissed and Memorandum Opinion filed November 14, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00781-CV

                      CLAUDIA P. STRIETER, Appellant
                                         V.

                        JAMES R. STRIETER, Appellee

                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-25045

               MEMORANDUM                         OPINION
      According to information provided to this court, this appeal is from an order
granting a plea to the jurisdiction signed July 29, 2013. The record in this appeal
was due on or before September 27, 2013, but it has not been filed. The clerk
responsible for preparing the record informed this court that appellant did not make
arrangements to pay for the record, and appellant has not established indigence.
Tex. R. App. P. 20.1 (listing requirements for establishing indigence).
      On October 17, 2013, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant
has not provided this court with proof of payment for the record or filed any
response to this court’s notice.

      In addition, our records show that appellant has not paid the $175.00
appellate filing fee. See Tex. R. App. P. 5; see also Order Regarding Fees Charged
in Civil Cases in the Supreme Court and the Courts of Appeals and Before the
Judicial Panel on Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug.
16, 2013) (listing fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). On
September 27, 2013, the court notified appellant that the filing fee was past due
and the appeal was subject to dismissal unless the fee was paid on or before
October 7, 2013. No response was filed.

      Accordingly, the appeal is ordered dismissed.



                                   PER CURIAM



Panel consists of Justices Christopher, Donovan, and Brown.




                                          2